Citation Nr: 0021316	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an eye disorder.

2.  Entitlement to an increased rating for the service-
connected residuals of a shrapnel wound of the right arm, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A hearing was 
held in July 2000 before the undersigned Member of the Board 
sitting at the RO.

The issue of entitlement to an increased rating for the 
service-connected residuals of a shrapnel wound of the right 
arm will be addressed in the Remand portion of the Decision.


FINDINGS OF FACT

1.  The Board, in a decision dated in September 1951, denied 
the veteran's claim of entitlement to service connection for 
conjunctivitis.  That decision is final.

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been associated with the claims folder since the 
September 1951 decision of the Board


CONCLUSION OF LAW

Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for an 
eye condition is not new and material, and this claim is not 
reopened. 38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

In a September 1951 decision, the Board denied a December 
1950 claim of entitlement to service connection for an eye 
disorder.  It was indicated that the veteran testified at a 
hearing on appeal and that it was contended that he was 
treated for conjunctivitis during active service.  The Board 
noted that the veteran's service medical records did not 
reveal treatment or findings pertaining to conjunctivitis or 
an eye condition during active service.  It was noted that 
the separation examination showed that the veteran complained 
of defective vision and that he had discharge from the eyes 
in 1945 and 1946.  The examiner recorded his uncorrected 
visual acuity in each eye as 17/20 and binocular vision as 
20/20.  There were no findings of conjunctivitis or other eye 
abnormalities.  The Board indicated that a statement of Dr. 
Hopkins, dated in June 1951, noted a history of two attacks 
of acute catarrhal conjunctivitis during active duty and 
indicated that the present conjunctival redness could be 
based on his slight myopia.  The Board also indicated that a 
December 1950 statement of Dr. Lichtman made reference to the 
veteran's complaints of headaches, which were reported to 
have begun while on active duty.  Additional ophthalmoscopic 
study was recommended.  The Board determined that the 
evidence was not adequate to show that conjunctivitis was 
incurred in or aggravated by the veteran's active service.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered. 38 U.S.C.A. § 7104(b).  However, the 
law and regulations provide that if new and material evidence 
has been presented or secured with respect to a claim which 
has been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

It is pointed out that the Court, in Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), held that the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), in 
Hodge v. West, 155 F.3d 1356 (Fed Cir 1998), created a three-
step process for reopening previously denied claims (a two-
step process set out in Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991), had previously been applied): first it must be 
determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also, Winters 
v. West 12 Vet. App. 203 (1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1999); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273 (1996).

The Board notes that in the January 1998 Statement of the 
Case, the RO cited the overruled portion of the United States 
Court of Appeals for Veterans Claims test to determine 
materiality of evidence as set forth in Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  The Board finds, however, that 
the RO did not rely on this test in determining that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  In the March 2000 Supplemental Statement of 
the Case, the RO set forth the appropriate criteria of 
38 C.F.R. § 3.156(a) and considered the claim under that 
criteria.  Accordingly, the citing of the Colvin test is 
considered to be harmless error and no remand is required.

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, or, in this 
case, since the Board decision dated in September 1951.  
Evans.

At the time the veteran filed to reopen his claim, in 
February 1997, he reported no post-service treatment for his 
eye disorder earlier than 1985.  

The relevant evidence associated with the claims folder since 
the September 1951 Board decision consists of numerous VA 
outpatient and hospital records dated from September 1956 to 
November 1999; a November 1951 VA examination report; private 
outpatient records dated in January and April 1993; and the 
testimony of the veteran in July 2000.  The November 1951 
examination report shows that no ocular pathology was found 
and the veteran had no relevant complaints.  The numerous VA 
outpatient and hospital records show treatment for various 
disabilities, including cataracts, submacular plaques, 
presbyopia, pinguecula, and complaints of blurred vision.  
Those records show diagnoses of bilateral transient visual 
loss in September and November 1995.  An April 1999 optometry 
examination report noted diagnoses of early cataracts, 
macular drusen of the right eye, defective vision and 
blepharitis.  The private outpatient treatment records in 
1993 show diagnoses of borderline open angle glaucoma and 
conjunctivitis.  None of these records link any of the 
veteran's eye complaints or findings to any event of military 
service.  

In July 2000, the veteran testified that he was treated for 
an eye disorder on two occasions during active service.  He 
testified that he was prescribed eye drops for his complaints 
of seeing colored rings.  He indicated that he had trouble 
with his eyes since service and that he had had received 
treatment for his complaints of blurring, which occurred 
"every once in a while."  He testified that he couldn't 
remember the diagnoses, but was treated every several years.  
He testified that currently, his eye condition was manifested 
by blurred vision.  

The Board finds that new and material evidence has not been 
presented which is sufficient to reopen the claim of 
entitlement to service connection for an eye disorder.  While 
the evidence is "new," in the sense that it was not 
previously considered, however, when presented by itself, or 
along with evidence previously submitted, it is not so 
significant that it must be considered to fairly decide the 
merits of this claim.  38 C.F.R. § 3.156 (a) (1999).  The 
newly submitted medical evidence simply shows the veteran has 
currently diagnosed eye disorders.  This evidence fails to 
demonstrate, however, that a current eye disorder is in any 
way related to service.

The veteran's July 2000 testimony is cumulative of his 
testimony given prior to the September 1951 Board decision.  
The Board points out that any lay statements made by the 
veteran to the effect that he suffers from an eye condition 
as a result of his service are not sufficient to reopen a 
claim under 38 U.S.C.A. § 5108 (West 1991).  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the Board's September 1951, 
when viewed either alone or in light of the evidence 
previously of record, does not tend to indicate that a 
chronic eye disorder was either incurred or aggravated during 
his period of active duty service.  In other words, while the 
veteran's testimony regarding the extent of his eye 
disability in service is accepted by the Board as being 
wholly credible, there has been presented no evidence since 
the last appellate decision in 1951 that the veteran 
currently has an eye disorder linked to what he experienced 
in service.  As such, this evidence is not new and material 
for the purpose of reopening the claim.  38 C.F.R. § 3.156 
(1999).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The veteran's claim for entitlement to service connection for 
an eye condition is not reopened.


REMAND

With regard to the increased rating issue, the veteran claims 
that his residuals of a shell fragment wound of the right arm 
warrants a rating in excess of 10 percent.  Currently, the 
disability is rated as 10 percent disabling under Diagnostic 
Code 5308 pertaining to Muscle Group VIII, muscles arising 
mainly from external condyle of the humerus: extensors of the 
carpus, fingers and thumb.   Since he filed his claim, the 
veteran has been examined twice by the VA, in March 1997 and 
in February 2000.  On the 1997 examination, the examiner 
remarked that the veteran had three small scars about the 
olecranon process in the area of the triceps muscle and that 
there was an obvious defect in palpation of the muscle.  An 
x-ray showed a retained foreign body in the soft tissue of 
the right arm.  The veteran complained of pain and numbness 
of the right arm.  The diagnosis included that of status post 
shrapnel fragment wound of the right arm with involvement of 
the triceps muscle. 

On VA examination in February 2000, the veteran complained of 
weakness, fatigue and tiredness of the triceps muscle, 
especially on holding objects for a long time.  He also 
complained of numbness on the anterior aspect of the right 
arm.  The examiner noted an obvious defect on palpation of 
the right triceps muscle.  The diagnosis included that of 
shrapnel wound of the right arm with triceps muscle 
involvement.  It was noted that there was weakness, fatigue 
and tiredness of the triceps area, especially on lifting and 
holding objects for a long period.

Neither examination report included range of motion studies 
of the right arm.  It does not appear from the record that in 
evaluating the veteran's right arm disability the RO took 
into account functional disability due to pain and weakness 
as mandated by 38 C.F.R. §§ 4.40 and 4.45.  In this regard, 
the RO's attention is directed to the case of DeLuca v, 
Brown, 8 Vet. App. 202 (1995) wherein it was indicated that 
it was essential that the rating examination adequately 
portray the functional loss resulting from service connected 
disability.  Moreover, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45. It was also held that the provisions of 38 
C.F.R. § 4.14 (1995) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

Given the foregoing, the Board finds that the veteran should 
be afforded a comprehensive VA examination to determine the 
current severity of his residuals of a shell fragment wound 
of the right arm with particular focus on the veteran's 
muscle complaints.  All pertinent treatment records should be 
obtained.

The Board notes that the recent VA examinations show that the 
service-connected disability involves the triceps muscles of 
the right arm.  Currently, the veteran is rated under 
Diagnostic Code 5308 pertaining to Muscle Group VIII.  
Following completion of the additional VA examination, the RO 
should readjudicate the veteran's claim with consideration of 
all applicable Diagnostic Codes, including Diagnostic Code 
5306 pertaining to Muscle Group VI.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for residuals of a 
shrapnel wound of the right arm since the 
February 2000 VA examination.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment which 
have not already been obtained.  All 
records obtained should be associated 
with the claims folder.

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations in order to determine the 
nature and severity of his service-
connected residuals of a shrapnel wound 
of the right arm.  Before evaluating the 
veteran, the examiner(s) should carefully 
review the claims folder so that the 
disability may be viewed in relation to 
its history.  All indicated tests must be 
accomplished, to include complete range 
of motion studies.  All clinical findings 
should be reported in detail in the 
examination reports.  Each examiner 
should identify each muscle group 
affected by the service-connected 
disability.  The neurologic examiner 
should render an opinion for the record 
as to whether there is any neurological 
disability in the right arm related to 
the service connected residuals of a 
shrapnel wound of the right arm.  
Additionally, the examiners should note 
for the record whether the right arm 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the particular service-
connected disability; and, as noted in 
the DeLuca case, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiners should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right arm is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the veteran's claim.  
In this regard, the RO should evaluate 
the right arm disability under both old 
and new rating criteria, to including 
Diagnostic Code 5306 if applicable, with 
the more favorable rating assigned.  See 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case (that 
includes citation to all pertinent legal 
authority and a full discussion of the 
reasons and bases for each determination) 
and be afforded a reasonable opportunity 
to respond before the case is returned to 
the Board for further adjudication. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 


